1
2
3
4
5
6
7
8
9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
12
     STEPHEN DESMUND PETERSON,               Case No. EDCV 15-00143 AB (RAO)
13
     a/k/a STEVEN DESMOND
14   PETERSON,
                                             JUDGMENT
15                    Plaintiff,
16               v.
17   UNITED STATES OF AMERICA, et
     al.,
18
                      Defendants.
19
20
21         In accordance with the December 21, 2015 Order Accepting Interim Report
22   and Recommendation of United States Magistrate Judge and the Order Accepting
23   Report and Recommendation of United States Magistrate Judge issued
24   concurrently herewith,
25   ///
26   ///
27   ///
28
1          IT IS ORDERED AND ADJUDGED that the First Amended Complaint is
2    dismissed with prejudice as to Defendant Jesus Fernandez and dismissed without
3    prejudice as to Defendants Jimmy Elevazo and Ann Pierce, and this action is
4    dismissed.
5
     DATE: 3/4/2019                      ___________________________________
6
                                         ANDRÉ BIROTTE JR.
7                                        UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
